Citation Nr: 1019478	
Decision Date: 05/26/10    Archive Date: 06/09/10

DOCKET NO.  08-22 044	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
30 percent for posttraumatic stress disorder for the period 
of March 24, 2005 to January 28, 2007.

2.  Entitlement to an initial disability rating in excess of 
50 percent for posttraumatic stress disorder for the period 
of January 29, 2007 to the present.

3.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and friend


ATTORNEY FOR THE BOARD

M. Moore, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1989 to 
November 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2006 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma, which granted service connection for 
posttraumatic stress disorder (PTSD), assigning a 30 percent 
evaluation, effective March 24, 2005.  In January 2007, the 
Veteran submitted a notice of disagreement and subsequently 
perfected his appeal in July 2008.

In a December 2007 rating decision, the RO increased the 
Veteran's disability rating for PTSD to 50 percent, effective 
January 29, 2007.  Because the RO did not assign the maximum 
disability rating possible, the appeal for a higher 
evaluation remains before the Board.  See AB v. Brown, 6 Vet. 
App. 35 (1993) (where a claimant has filed a notice of 
disagreement as to an RO decision assigning a particular 
rating, a subsequent RO decision assigning a higher rating, 
but less than the maximum available benefit, does not 
abrogate the pending appeal).

In March 2010, the Veteran presented sworn testimony during a 
video conference hearing in Muskogee, Oklahoma, which was 
chaired by the undersigned Veterans Law Judge.  A transcript 
of the hearing has been associated with the Veteran's claims 
file.

As the Veteran is challenging the initial rating assigned for 
his PTSD and the record raises assertions that he is 
unemployable because of his service-connected PTSD, the 
determination as to whether he is entitled to TDIU, including 
the effective date for that award, is part and parcel of the 
determination of the initial rating claim.  See Rice v. 
Shinseki, 22 Vet. App. 447, 453 (2009).  While the Board has 
jurisdiction over this matter, the claim for TDIU is remanded 
to the RO for further development, as discussed more fully 
below.

The issue of TDIU is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if additional action is required on his part.


FINDING OF FACT

For the entire appeal period, the Veteran's PTSD is 
manifested by suicidal ideation, sleep impairment with 
nightmares, obsessional rituals, depression, irritability, 
impaired impulse control, and intermittent neglect of 
personal appearance and hygiene.


CONCLUSION OF LAW

For the entire appeal period, the criteria for the assignment 
of a disability rating of 70 percent, but no higher, for PTSD 
have been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.321, 4.130, 
Diagnostic Code 9411 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file.  While the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the evidence submitted by the 
Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) (the Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  The analysis below focuses on the most salient 
and relevant evidence and on what this evidence shows, or 
fails to show, on the claim.  The Veteran must not assume 
that the Board has overlooked pieces of evidence that are not 
explicitly discussed herein.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000) (the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
Veteran).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the Veteran.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, the 
Board is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the 
Veteran prevailing in either event, or whether a 
preponderance of the evidence is against a claim, in which 
case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990). 

I. Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim decided herein, VA has 
met all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.326 (2009).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2009); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004) (Pelegrini II), the United States 
Court of Appeals for Veterans Claims (Court) held that VA 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; and (3) that the claimant 
is expected to provide.  Prior to initial adjudication of the 
Veteran's claim, a letter dated in March 2005 fully satisfied 
the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b)(1) (2009); Quartuccio at 
187.

Additionally, a letter dated in March 2006 informed the 
Veteran of how VA determines the appropriate disability 
rating or effective date to be assigned when a claim is 
granted, consistent with the holding in Dingess/Hartman v. 
Nicholson.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

The Board also concludes VA's duty to assist has been 
satisfied.  The Veteran's VA treatment records, Social 
Security Administration (SSA) records, and all obtainable 
private treatment records are in the file.  The Board notes 
that the Veteran's service treatment records are not of 
record.  However, as this is a claim for an increased rating, 
only the Veteran's symptomatology for the time on appeal is 
pertinent.  Here, any symptomatology that the Veteran 
exhibited while in service, over a decade before filing his 
original claim for service connection for PTSD, is irrelevant 
to his current claim for an increased rating.  As such, he is 
not prejudiced by the lack of service treatment records.

With respect to claims for increased ratings, the duty to 
assist includes, when appropriate, the duty to conduct a 
thorough and contemporaneous examination of the veteran.  See 
Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, 
where the evidence of record does not reflect the current 
state of the veteran's disability, a VA examination must be 
conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2009).

The RO provided the Veteran with a VA examination for his 
service-connected PTSD in June 2007.  The examination 
involved a review of the claims file and a thorough 
examination of the Veteran.  Additionally, the examination 
report is consistent with the Veteran's VA and private 
psychiatric treatment records.  Therefore, the Board finds 
that the examination is adequate for determining the 
disability rating for the Veteran's service-connected PTSD.  
See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) 
(affirming that a medical opinion is adequate if it provides 
sufficient detail so that the Board can perform a fully 
informed evaluation of the claim).

Additionally, there is no evidence indicating that there has 
been a material worsening in the severity of the Veteran's 
service-connected PTSD since he was last examined.  See 
38 C.F.R. § 3.327(a) (2009).  In fact, the most recent 
medical evidence seems to indicate that the Veteran's PTSD 
symptoms have become less severe.  The duty to assist does 
not require that a claim be remanded solely because of the 
passage of time since an otherwise adequate examination was 
conducted.  See VAOPGCPREC 11-95.  Thus, the Board finds that 
a new VA examination is not necessary at this time.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II. Merits of the Claim

The Veteran has been assigned a 30 percent evaluation from 
March 24, 2005 to January 28, 2007, and a 50 percent 
evaluation from January 29, 2007 to the present, under 
Diagnostic Code 9411 for his service-connected PTSD.  He 
seeks a higher rating.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his or her ability to function under the 
ordinary conditions of daily life, including employment, by 
comparing his or her symptomatology with the criteria set 
forth in the Schedule for Rating Disabilities.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and the residual 
conditions in civilian occupations.  Generally, the degrees 
of disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbation or 
illness proportionate to the severity of the several grades 
of disability.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2009).  Separate diagnostic codes identify the various 
disabilities and the criteria for specific ratings.  If two 
disability evaluations are potentially applicable, the higher 
evaluation will be assigned to the disability picture that 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  See 
38 C.F.R. § 4.7 (2009).  Any reasonable doubt regarding the 
degree of disability will be resolved in favor of the 
veteran.  See 38 C.F.R. § 4.3 (2009).

The veteran's entire history is reviewed when making a 
disability determination.  See 38 C.F.R. § 4.1 (2009).  Where 
the veteran timely appealed the rating initially assigned for 
the service-connected disability within one year of the 
notice of the establishment of service connection for it, VA 
must consider whether the veteran is entitled to "staged" 
ratings to compensate him for times since filing his claim 
when his disability may have been more severe than at other 
times during the course of his appeal.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).

The evaluation of the same disability under various 
diagnoses, known as pyramiding, is generally to be avoided.  
See 38 C.F.R. § 4.14 (2009).  The critical element in 
permitting the assignment of several ratings under various 
diagnostic codes is that none of the symptomatology for any 
one of the disabilities is duplicative or overlapping with 
the symptomatology of the other disability.  See Esteban v. 
Brown, 6 Vet. App. 259, 261-62 (1994).  

The Veteran's service-connected PTSD has been evaluated under 
Diagnostic Code 9411.  Under that diagnostic code, the 
General Rating Formula for Mental Disorders is used.  The 
General Rating Formula provides that a 30 percent rating is 
assigned for occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).

A 50 percent rating is assigned for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent rating is assigned for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.

Finally, a 100 percent rating is assigned for total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  See 38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (2009).

Although PTSD is rated under the General Rating Formula, the 
use of the term "such as" in 38 C.F.R. § 4.130 indicates 
that the listed symptoms are not intended to constitute an 
exhaustive list.  Rather, the symptoms listed under the 
General Rating Formula for Mental Disorders are to serve as 
examples of the type and severity of symptoms or their 
effects that would justify a particular rating.  See 
Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  
Accordingly, the symptoms to be considered when rating a 
Veteran's PTSD are not limited to those listed in 38 C.F.R. 
§ 4.130.  Instead, VA shall consider all symptoms of a 
veteran's PTSD that affect his level of occupational and 
social impairment, including, if applicable, those identified 
in the fourth edition of the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders (DSM-IV).

Within the DSM-IV, Global Assessment of Functioning (GAF) 
scores are a scale reflecting the "psychological, social, 
and occupational functioning on a hypothetical continuum of 
mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 
267 (1996).  A GAF score is, of course, just one part of the 
medical evidence to be considered and is not dispositive.  
The same is true of any physician's statement as to the 
severity of a disability.  It remains the Board's 
responsibility to evaluate the probative value of any 
doctor's opinion in light of all the evidence of record.

As referenced above, the Veteran underwent a VA examination 
in June 2007.  The examiner noted the Veteran's complaints of 
difficulty sleeping and nightmares, difficulty controlling 
his temper, sadness, irritability, anxiety, lack of 
motivation, social isolation, decreased appetite and weight 
loss, concentration and memory problems, and a history of 
suicidal ideation.  The Veteran also reported that he no 
longer engaged in social activities and that he sometimes 
failed to maintain aspects of his personal hygiene.  The 
examiner indicated that the Veteran experienced persistent 
and recurrent recollections of his traumatic incidents, 
distressing dreams, depression, anxiety, impaired impulse 
control, mildly impaired memory, abnormal abstract thinking, 
ritualistic behavior that did not interfere with routine 
activities, and passive thoughts of death.  The Veteran did 
not report any active suicidal or homicidal ideation, lack of 
concentration, panic attacks, delusions, hallucinations, or 
inappropriate behavior.  The examiner also observed normal 
communication and speech, impaired judgment, restricted 
affect, signs of suspiciousness, and neglect of personal 
hygiene and appearance.  The examiner diagnosed the Veteran 
with PTSD and alcohol abuse in partial remission, and 
assigned him a GAF score of 55.

The medical evidence of record also includes VA and private 
psychiatric treatment records.  VA treatment records indicate 
that the Veteran has been treated for PTSD and has 
participated in group therapy.  The VA treatment records 
reflect symptoms of depression, hopelessness, anger, 
irritability, intrusive thoughts, difficulty sleeping and 
nightmares, difficulty with trust, passive suicidal ideation, 
and an inability to maintain employment.  The treatment 
records also include GAF scores ranging from 48 to 70.

The Veteran's private treatment records from Dr. R. T. M. 
indicate that the Veteran should be rated as 70 percent 
disabled for his PTSD.  The private treatment records reflect 
symptoms of impaired sleep with nightmares, intrusive 
thoughts with physiological reactions, depression, isolation, 
hypervigilance, irritability, anger, and road rage.  
Dr. R. T. M. consistently assigned the Veteran a GAF score of 
45.

In addition to the medical evidence, the record also includes 
statements and hearing testimony from the Veteran and his 
friends.  The Veteran's friends attest to his difficulty 
sleeping, irritability, and depressive symptoms.  At his 
March 2010 Board hearing, the Veteran testified that he 
rarely left his house, except to visit family or a single 
friend, and that he only drove in the middle of the night due 
to his road rage.  He also reported sleeping only 3 to 4 
hours a night with nightmares 3 to 4 nights a week, showering 
or bathing every other day, allowing his house to become 
dirty or dishes to pile up in the sink, and suicidal ideation 
without an active plan or means.  He indicated that he 
received SSA disability benefits solely for his PTSD.  Also 
at the March 2010 hearing, the Veteran's friend reiterated 
the Veteran's isolation and irritability, and mentioned that 
he had engaged in obsessive behaviors, including "borderline 
stalking" a former girlfriend.

With resolution of reasonable doubt in the Veteran's favor, 
the Board finds that the Veteran's PTSD has resulted in 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood.  Specifically, the Veteran has passive 
suicidal ideation, obsessional rituals and behaviors, 
impaired impulse control, irritability, road rage, sporadic 
neglect of personal appearance and hygiene, and difficulty 
maintaining employment.  Additionally, his GAF scores ranged 
from 45 to 70, with the lower GAF scores indicating serious 
symptoms (e.g. suicidal ideation, severe obsessional rituals, 
frequent shoplifting) or serious impairment in social, 
occupational, or school functioning (e.g. no friends, unable 
to keep a job).  See DSM-IV at 44-47.  This level of severity 
equates to the symptoms set forth in the criteria for a 
70 percent rating.  Accordingly, the Board finds that his 
symptoms more closely approximate a 70 percent rating for 
PTSD throughout the entire appeal period.

However, although a higher initial rating is warranted for 
the entire appeal period, the evidence of record does not 
reflect symptomatology of PTSD that would meet the criteria 
for a rating in excess of 70 percent for any period of time 
during the pendency of this claim.  While the evidence of 
record demonstrates occupational and social impairment, with 
deficiencies in most areas, it does not reflect total social 
and occupational impairment.  Specifically, there is no 
evidence of gross impairment in thought processes or 
communication, persistent delusions or hallucinations, 
persistent danger of hurting self or others, disorientation 
to time or place, or memory loss for names of close 
relatives, own occupation, or own name.  As such, a higher 
rating of 100 percent is not warranted.

Additionally, the Board notes that there is no indication in 
the evidence of record that the Veteran's symptomatology 
warranted other than the currently assigned 70 percent 
disability rating throughout the appeal period.  As such, 
assignment of staged ratings is not warranted.  See 
Fenderson, supra.

In reaching the above-stated conclusions, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the Veteran's claim of entitlement to a rating in 
excess of 70 percent for any time during the appeal period, 
that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) 
(West 2002); 38 C.F.R. § 3.102 (2009); see also Ortiz v. 
Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).

The Board has also considered the potential application of 
other various provisions, including 38 C.F.R. § 3.321(b)(1), 
for exceptional cases where schedular evaluations are found 
to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  Ordinarily, the VA Schedule will apply unless 
there are exceptional or unusual factors which would render 
application of the schedule impractical.  See Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993).  According to the 
regulation, an extraschedular disability rating is warranted 
upon a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards.  See 38 C.F.R. 
§ 3.321(b)(1) (2009); Fanning v. Brown, 4 Vet. App. 225, 229 
(1993).

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court 
set forth a three-step inquiry for determining whether a 
veteran is entitled to an extraschedular rating.  First, as a 
threshold issue, the Board must determine whether the 
veteran's disability picture is contemplated by the rating 
schedule.  If so, the rating schedule is adequate and an 
extraschedular referral is not necessary.  If, however, the 
veteran's disability level and symptomatology are not 
contemplated by the rating schedule, the Board must turn to 
the second step of the inquiry, that is whether the veteran's 
exceptional disability picture exhibits other related factors 
such as those provided by the regulation as "governing 
norms."  These include marked interference with employment 
and frequent periods of hospitalization.  Third, if the first 
and second steps are met, then the case must be referred to 
the VA Under Secretary for Benefits or the Director of the 
Compensation and Pension Service to determine whether, to 
accord justice, the veteran's disability picture requires the 
assignment of an extraschedular rating.

With regard to the Veteran's service-connected PTSD, the 
evidence of record does not reflect that the Veteran's 
disability picture is so exceptional as to not be 
contemplated by the rating schedule.  There is no unusual 
clinical picture presented, nor is there any other factor 
which takes the disability outside the usual rating criteria.  
The rating criteria for the Veteran's currently assigned 
70 percent disability rating contemplate his symptoms, 
including occupational and social impairment, suicidal 
ideation, anxiety, depression, and neglect of personal 
appearance and hygiene.  Further, as the Board must consider 
any additional psychiatric symptoms that the Veteran 
exhibits, even if they are not specifically identified in the 
rating criteria, the Veteran's disability picture is 
adequately contemplated by the rating schedule.  See 
Mauerhan, supra.  As such, the threshold issue under Thun is 
not met and any further consideration of governing norms or 
referral to the appropriate VA officials for extraschedular 
consideration is not necessary.

In short, the evidence does not support the proposition that 
the Veteran's service-connected PTSD presents such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards and to warrant the assignment of an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) (2009).  Thus, referral 
of this issue to the appropriate VA officials for 
consideration of an extraschedular evaluation is not 
warranted.


ORDER

Entitlement to an initial disability rating of 70 percent for 
PTSD is granted for the entire appeal period, subject to the 
laws and regulations governing the award of monetary 
benefits.


REMAND

After a thorough review of the Veteran's claims file, the 
Board has determined that additional evidentiary development 
is necessary prior to the adjudication of his claim of 
entitlement to TDIU.

In Rice v. Shinseki, the Court held that a TDIU claim is part 
of an increased rating claim when such claim is raised by the 
record.  See Rice, supra.  In this case, the Veteran has 
alleged that he is no longer able to maintain employment due 
to his service-connected PTSD.  Therefore, the issue of TDIU 
is raised by the record and it is properly before the Board.  
A review of the record shows that further development is 
needed to properly adjudicate the TDIU claim.

The law provides that TDIU may be granted upon a showing that 
a veteran is unable to secure or follow a substantially 
gainful occupation due solely to impairment resulting from 
his service-connected disabilities.  See 38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2009).  
Consideration may be given to a veteran's level of education, 
special training, and previous work experience in arriving at 
a conclusion, but not to his or her age or the impairment 
caused by nonservice-connected disabilities.  See 38 C.F.R. 
§§ 3.341, 4.16, 4.19 (2009).

The record shows that the Veteran is currently unemployed.  
He alleges that his service-connected PTSD prevents him from 
obtaining gainful employment.  While the Veteran has been 
afforded previous VA examinations and the issue of 
entitlement to TDIU has been previously adjudicated by the 
RO, an opinion as to his current unemployability and the 
effect of his service-connected disabilities on his 
employability has not been rendered.  The Board finds that 
the Veteran should be afforded an appropriate VA examination 
to determine whether he is unable to secure or maintain 
substantially gainful employment as a result of his service-
connected disabilities.

Accordingly, the case is REMANDED for the following actions:

1.  The Veteran should be scheduled for an 
appropriate VA examination to determine 
the effect of his service-connected 
disabilities on his employability. The 
examiner should offer an opinion as to 
whether it is at least as likely as not 
that the Veteran is unable to secure or 
maintain substantially gainful employment 
solely as a result of his service-
connected disabilities.

It would be helpful if the examiner would 
use the following language, as may be 
appropriate: "more likely than not" 
(meaning likelihood greater than 50%), "at 
least as likely as not" (meaning likelihood 
of at least 50%), or "less likely than 
not" or "unlikely" (meaning that there is 
a less than 50% likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  A complete rationale 
should be provided for any opinion 
offered.

2.  After completing the above action and 
any other development as may be indicated 
by any response received as a consequence 
of the action taken in the paragraph 
above, the claim of entitlement to TDIU 
should be adjudicated.  If the claim is 
denied, a supplemental statement of the 
case should be provided to the Veteran and 
his attorney.  After they have had an 
adequate opportunity to respond, this case 
should be returned to the Board for 
further appellate review.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  
However, the Board takes this opportunity to advise the 
Veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The Veteran is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  See 38 C.F.R. § 3.655 (2009).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other 

	(CONTINUED ON NEXT PAGE)


appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2009).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


